UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 31, 2009 Date of Report (Date of earliest event reported) VINEYARD NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 000-20862 33-0309110 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1260 Corona Pointe Court, Corona, California 92879 (Address of principal executive offices) (Zip Code) (951) 271-4232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Second Modification to Stock Purchase Agreement As previously announced, Vineyard National Bancorp (the “Company”) entered into a stock purchase agreement (the “Purchase Agreement”), dated November 12, 2008, with Vineyard Bancshares, Inc., a newly formed Minnesota corporation (the “Buyer”), pursuant to which the Company agreed to sell to the Buyer all of the outstanding shares of stock of the Company’s primary asset, Vineyard Bank, National Association (the “Bank”). On March 31, 2009, the Company entered into an amendment (the "Second Amendment") to the Purchase Agreement. The Second Amendment extends the date by which both parties can terminate the agreement for the failure to satisfy the financing condition to May 22, 2009.The Second Amendment is filed as Exhibit 2.1 to this Current Report on Form 8-K and is incorporated herein by reference. EighthModification Agreement EffectiveMarch 31, 2009, the Company and the senior lender, First Tennessee Bank, National Association (the “Senior Lender”) entered into that certainEighth Modification Agreement and Covenant Waiver (the “Modification Agreement”) which, among other things, extended the maturity date of the Company’s loan (the “Loan”) from the Senior Lender from March 31, 2009 toMay 22, 2009, and granted and/or extended the waiver by the Senior Lender of certain financial and other covenant failures of the Company, including signing the consentorder with the Office of the Comptroller of the Currency, signing the written agreement with the Federal Reserve Bank of San Francisco and entering into the Purchase Agreement with the Buyer, all of which constituted or could constitute events of default,throughMay 22, 2009.The outstanding principal balance of the loan was $48,300,000 atMarch 31, The foregoing summary of the Modification Agreement is qualified in its entirety by reference thereto, a copy of which has been filed as Exhibit 10.1 to this Current Report on Form 8-K, and is incorporated herein by reference. Modification Loan Payoff Agreement As previously announced, in connection with the execution of the Purchase Agreement, the
